UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): June 14, 2011 SYSTEMAX INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-13792 (Commission File Number) 11-3262067 (IRS Employer Identification No.) 11 Harbor Park Drive Port Washington, New York 11050 (Address of principal executive offices) (516) 608-7000 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE This Current Report on Form 8-K/A (the “Amendment”) updates information disclosed in a Current Report on Form 8-K filed on June 14, 2011 (the “Original Form 8-K”) relating to the Systemax Inc. (the “Company”) 2011 Annual Meeting of Shareholders held on June 10 , 2011 (the “Annual Meeting”).The sole purpose of this Amendment is to disclose the Company’s decision regarding how frequently it will conduct future advisory votes on executive compensation and to disclose amendments to the Company’s Corporate Ethics Policy. Item 5.07 Submission of Matters to a Vote of Security Holders. As previously reported in the Original Form 8-K, at the Annual Meeting, an advisory vote was conducted on the frequency of future advisory votes on executive compensation.A majority of the votes cast were in favor of holding such advisory votes every three years.The Company’s Board of Directors considered the outcome of this advisory vote at a meeting held on August 9, 2011 and determined that the Company will hold an advisory vote on executive compensation every three years, as the Board of Directors had recommended in the proxy statement for the Annual Meeting. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SYSTEMAX INC. By:/s/ Curt Rush Name: Curt Rush Title: General Counsel and Secretary Date: August 11, 2011
